Chief Justice Mercur
delivered the opinion of the court, March 24, 1884.
It is well settled law that on the sale of a lot bounded by a street, the title passes to the centre of the street, if the grantor had title to the land covered thereby, unless he reserved it either expressly or by clear implication. Paul v. Carver, 2 Casey, 223; Cox v. Freedley, 9 Casey, 124; Trutt v. Spotts, 6 Norris, 339; Spackman v. Steidel, 7 Norris, 453.
When one, who is the proprietor of the portion of the town in which the lands lie, sells and conveys the lots according to a plan which shows them to be on a street or alley, it creates an implied covenant of the existence of the street or alley. Trutt v. Spotts, supra.
When Wolle laid out the plan of lots on the alley now in contention, he was the undoubted owner of the land covered thereby. When he sold and conveyed the lots according to the plan and bounded them on the alley, he not only conveyed the xrse of the alley as appurtenant to the lots bounded thereon, but he thereby dedicated it to public use.
In this case the evidence is clear that the grantor made a plan, and by it sold lots. The omission to produce the draft on the trial under the other evidence was not error. ' The *610jury has found the true location of the alley to be as claimed by the defendant in error. It was actually opened and used for several years, as a public, alley. The fact that it was not entered on the books or maps of the borough of South Bethlehem, was unimportant to the rights of the parties in this action.
. The defendant in error showed title derived from Wolle, and was entitled to all the rights, privileges and appurtenances flowing from his deed of conveyance. Thus holding, the defendant in error had a right to the free and uninterrupted use of the alley. The plaintiff in error had acquired no right from any person by grant or conveyance to obstruct the alley, but sought to protect himself from liability by proving diflfer.ent and disconnected acts of trespass extending over parts of several years. All the evidence was clearly insufficient to establish any right to obstruct the alley under the statute of limitations, or to bar the public character which had been stamped thereon by the former owner of the land. The assignments are not sustained.
Judgment affirmed.